UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
17-CR-201 (SHS)
ORDER

v.
CARL MORRIS,

Defendant.

 

 

SIDNEY H. STEIN, U.S. District Judge.

The Court held a sentencing hearing in this matter on May 19, 2021, with all
parties in attendance. At that hearing, the Court modified defendant's bail
conditions as follows:

1) The defendant's home confinement condition is lifted; and
2) The defendant shall abide by a curfew of 9:00 PM to 6:00 AM each
night. .

Dated: New York, New York
May 21, 2021
SO ORDERED:

{2

} nua
Sidney VI. Stein, U.S.DJ.

 
